Title: From Alexander Hamilton to John F. Hamtramck, 27 May 1800
From: Hamilton, Alexander
To: Hamtramck, John F.

Head QuartersUnion Brigade [Scotch Plains, New Jersey]May 27th 1800
Sir 
It is very important in Tactics to ascertain the proper length and speed of the step. For this purpose I am causing experiments to be made in various quarters—and have drawn up the enclosed paper to serve as a guide in making them. I request that you will have experiments made in all the varieties indicated, and report the result.
